MEMORANDUM **
James Broomfield appeals pro se from the district court’s order denying his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Sanchez v. United States, 50 F.3d 1448, 1451 (9th Cir.1995), and we affirm.
Broomfield contends that appellate counsel rendered ineffective assistance by failing to appeal the denial of his motion for appointment of an expert chemist. We conclude that counsel was not ineffective in failing to raise the denial of the motion, and that Broomfield cannot demonstrate prejudice by this omission because this claim did not have a reasonable probability of succeeding on appeal. See Miller v. Keeney, 882 F.2d 1428, 1433-35 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.